UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

KEITH DREW,

                              Plaintiff,

                          -against-

NEW YORK CITY DEPT. OF CORRECTION; NEW
YORK CITY HEALTH AND HOSPITALS CORP.; CITY
OF NEW YORK; CORRECTIONAL HEALTH SERVICES
ADMINISTRATOR MR. RICKY – FEB. 14, 2019;
DOCTOR OR P.A. SHIBLEE; DOCTOR OR P.A.
LATUNJI; CAPTAIN ROWE, SHIELD 931; CAPTAIN
KNIGHT, SHIELD 1260; CAPTAIN PHILLIPS, SHIELD
1448; CAPTAIN JEFFRIES – OTIS BANTUM                                    19-CV-4067 (CM)
CORRECTIONAL CENTER (MAIN INTAKE CAPTAIN);
CAPTAIN SOTO – SECURITY CAPTAIN; CORRECTION                           ORDER TO AMEND
OFFICER DICOSTANZO, SHIELD 8666; CORRECTION
OFFICER SMITH-WESSON, SHIELD 2088;
CORRECTION OFFICER HOSEN, SHIELD 10699;
CORRECTION OFFICER RICHARD, SHIELD 19276;
CORRECTION OFFICER SCHLANGER, SHIELD 9797;
CORRECTION OFFICER RODRIGUES, SHIELD 7454;
CORRECTION OFFICER PUMAREJO, CHAPMAN,
OTIS BANTUM; CORRECTION OFFICER RODRIGUEZ,
GEORGE R. VIERNO; CORRECTION OFFICER
RAMIREZ, SHIELD 11033; CAPTAIN CRUZ, SHIELD
814 (ADJUDICATION CAPTAIN 4-5-2019),

                              Defendants.

COLLEEN McMAHON, Chief United States District Judge:

       Plaintiff, currently incarcerated in Downstate Correctional Facility, brings this pro se

action under 42 U.S.C. § 1983, alleging that, while he was detained in the Otis Bantum

Correctional Center (OBCC) and the George R. Vierno Center (GRVC) on Rikers Island,

Defendants violated his constitutional rights. By order dated August 2, 2019, the Court granted
Plaintiff’s request to proceed without prepayment of fees, that is, in forma pauperis (IFP). 1 For

the reasons set forth below, the Court grants Plaintiff leave to file an amended complaint within

sixty days of the date of this order.

                                    STANDARD OF REVIEW

        The Prison Litigation Reform Act requires that federal courts screen complaints brought

by prisoners who seek relief against a governmental entity or an officer or employee of a

governmental entity. See 28 U.S.C. § 1915A(a). The court must dismiss a prisoner’s in forma

pauperis complaint, or any portion of the complaint, that is frivolous or malicious, fails to state a

claim upon which relief may be granted, or seeks monetary relief from a defendant who is

immune from such relief. 28 U.S.C. §§ 1915(e)(2)(B), 1915A(b); see Abbas v. Dixon, 480 F.3d

636, 639 (2d Cir. 2007). The court must also dismiss a complaint if the court lacks subject matter

jurisdiction. See Fed. R. Civ. P. 12(h)(3).

        While the law mandates dismissal on any of these grounds, the court is obliged to

construe pro se pleadings liberally, Harris v. Mills, 572 F.3d 66, 72 (2d Cir. 2009), and interpret

them to raise the “strongest [claims] that they suggest,” Triestman v. Fed. Bureau of Prisons, 470

F.3d 471, 474 (2d Cir. 2006) (internal quotation marks and citations omitted) (emphasis in

original). But the “special solicitude” in pro se cases, id. at 475 (citation omitted), has its limits –

to state a claim, pro se pleadings still must comply with Rule 8 of the Federal Rules of Civil

Procedure, which requires a complaint to make a short and plain statement showing that the

pleader is entitled to relief.




        1
         Prisoners are not exempt from paying the full filing fee even when they have been
granted permission to proceed in forma pauperis. See 28 U.S.C. § 1915(b)(1).


                                                   2
        The Supreme Court has held that under Rule 8, a complaint must include enough facts to

state a claim for relief “that is plausible on its face.” A claim is facially plausible if the plaintiff

pleads enough factual detail to allow the court to draw the inference that the defendant is liable

for the alleged misconduct. In reviewing the complaint, the court must accept all well-pleaded

factual allegations as true. But it does not have to accept as true “[t]hreadbare recitals of the

elements of a cause of action,” which are essentially just legal conclusions. After separating legal

conclusions from well-pleaded factual allegations, the court must determine whether those facts

make it plausible – not merely possible – that the pleader is entitled to relief.

                                           BACKGROUND

        Plaintiff Keith Drew’s complaint is not the model of clarity. He does not make clear his

claims against each Defendant named in his complaint. Plaintiff also fails to make clear when the

alleged constitutional violations occurred.

        The Court has closely scrutinized Plaintiff’s complaint and the relevant allegations

described in each section below, and although Plaintiff presents a considerable amount of

information, Plaintiff fails to state any claims against the named Defendants.

                                             DISCUSSION

        To state a claim under 42 U.S.C. § 1983, a plaintiff must allege both that: (1) a right

secured by the Constitution or laws of the United States was violated, and (2) the right was

violated by a person acting under the color of state law, or a “state actor.” West v. Atkins, 487

U.S. 42, 48–49 (1988).

 A.      The New York City Department of Correction

        As an agency of the City of New York, the Department of Correction is not an entity that

can be sued in its own name. N.Y. City Charter ch. 17, § 396 (“[A]ll actions and proceedings for

the recovery of penalties for the violation of any law shall be brought in the name of the city of


                                                    3
New York and not in that of any agency, except where otherwise provided by law.”); Jenkins v.

City of New York, 478 F.3d 76, 93 n.19 (2d Cir. 2007); see also Emerson v. City of New York, 740

F. Supp. 2d 385, 396 (S.D.N.Y. 2010) (“[A] plaintiff is generally prohibited from suing a

municipal agency.”). Instead, claims against the Department of Correction must be brought

against the City of New York. Plaintiff’s claims against the Department of Correction must

therefore be dismissed.

B.      The City of New York

       Plaintiff does name the City of New York as a Defendant. But when a plaintiff sues a

municipality such as the City of New York under § 1983, however, it is not enough for the

plaintiff to allege that one of the municipality’s employees or agents engaged in some

wrongdoing. The plaintiff must show that the municipality itself caused the violation of the

plaintiff’s rights. See Connick v. Thompson, 131 S. Ct. 1350, 1359 (2011) (“A municipality or

other local government may be liable under this section [1983] if the governmental body itself

‘subjects’ a person to a deprivation of rights or ‘causes’ a person ‘to be subjected’ to such

deprivation.”) (quoting Monell v. Dep’t of Soc. Servs. of City of New York, 436 U.S. 658, 692

(1978)); Cash v. Cnty. of Erie, 654 F.3d 324, 333 (2d Cir. 2011).

       In other words, to state a § 1983 claim against a municipality, the plaintiff must allege

facts showing (1) the existence of a municipal policy, custom, or practice, and (2) that the policy,

custom, or practice caused the violation of the plaintiff’s constitutional rights. See Jones v. Town

of East Haven, 691 F.3d 72, 80 (2d Cir. 2012); Bd. of Cnty. Comm’rs of Bryan Cnty. v. Brown,

520 U.S. 397, 403 (1997) (internal citations omitted). Plaintiff has not alleged in the complaint

that any policy, custom, or practice of the City of New York caused a violation of his rights.




                                                  4
       Here, Plaintiff may be able to amend his complaint to plead facts showing that a policy,

custom, or practice of the City of New York caused a violation of his rights. The Court therefore

grants Plaintiff leave to amend his complaint.

 C.        Deliberate Indifference

       Plaintiff appears to suggest that Defendants were deliberately indifferent to his medical

needs. The Court construes Plaintiff’s allegations as a deliberate indifference claim under the

Eighth or Fourteenth Amendments of the United States Constitution.2 To state a deliberate

indifference claim, a plaintiff must allege that a correction official was deliberately indifferent to

a substantial risk of serious harm to him. See Farmer v. Brennan, 511 U.S. 825, 834 (1994);

Helling v. McKinney, 509 U.S. 25, 32 (1993); Darnell v. Pineiro, 849 F.3d 17, 29 (2d Cir. 2017).

A convicted prisoner must show that a correction official “kn[ew] of and disregard[ed] an

excessive risk to inmate health or safety; the official must both [have been] aware of facts from

which the inference could [have been] drawn that a substantial risk of serious harm exists, and he

must [have] also draw[n] the inference.” Farmer, 511 U.S. at 837. A pretrial detainee must show

that “that the defendant-official acted intentionally to impose the alleged condition, or recklessly

failed to act with reasonable care to mitigate the risk that the condition posed to the pretrial

detainee even though the defendant-official knew, or should have known, that the condition

posed an excessive risk to health or safety.” Darnell, 849 F.3d at 35.




       2
         If Plaintiff was a pretrial detainee during the events that are the basis of his claims, his
claims arise under the Due Process Clause of the Fourteenth Amendment; if he was a convicted
prisoner, such claims arise under the Cruel and Unusual Punishment Clause of the Eighth
Amendment. See Bell v. Wolfish, 441 U.S. 520, 536 n.16 (1979); Weyant v. Okst, 101 F.3d 845,
856 (2d Cir. 1996).


                                                  5
         Because it appears that Plaintiff was a pretrial detainee on the date of incident, the more

generous standard applies. Even under this standard, however, for the reasons stated below,

Plaintiff fails to state a claim. 28 U.S.C. § 1915(e)(2)(B)(ii).

               Inadequate Medical Care

         To state a § 1983 claim for inadequate medical care under the Eighth Amendment or the

Due Process Clause of the Fourteenth Amendment, a plaintiff must allege facts showing that

correction officials were deliberately indifferent to the plaintiff’s serious medical condition. See

Estelle v. Gamble, 429 U.S. 97, 104-05 (1976); Caiozzo v. Koreman, 581 F.3d 63, 69-72 (2d Cir.

2009).

         Deliberate indifference to a prisoner’s medical need is evaluated under a two-pronged test

comprised of both objective and subjective components. See Hill v. Curcione, 657 F.3d 116, 122

(2d Cir. 2011). The objective component of this standard requires that the alleged medical need

be a “sufficiently serious” condition that “could result in further significant injury or the

unnecessary and wanton infliction of pain.” Harrison v. Barkley, 219 F.3d 132, 136 (2d Cir.

2000) (quoting Chance v. Armstrong, 143 F.3d 698, 702 (2d Cir. 1998)); see also Hathaway v.

Coughlin, 37 F.3d 63, 66 (2d Cir. 1994) (noting that standard contemplates “a condition of

urgency, one that may produce death, degeneration, or extreme pain”). The subjective component

requires a prisoner to show that the defendant officials acted with a “sufficiently culpable state of

mind” in depriving him of adequate medical treatment. Nielsen v. Rabin, 746 F.3d 58, 63 (2d Cir.

2014) (citing Salahuddin v. Goord, 467 F.3d 263, 280 (2d Cir. 2006)). That is, a plaintiff must

show that the defendants knew of and disregarded an excessive risk to the inmate’s health or

safety by failing to take reasonable measures to avoid the harm. Caiozzo, 581 F.3d at 69. Under

this standard, a challenge based on the inadvertent or negligent failure to provide adequate care




                                                   6
does not raise a constitutional claim under either the Fourteenth Amendment or the Eighth

Amendment. See Estelle, 429 U.S. at 106; Chance, 143 F.3d at 703.

        Furthermore, the law is clear that a “mere disagreement over the proper treatment” is not

actionable, Chance v. Armstrong, 143 F.3d 698, 703 (2d Cir. 1998); see, e.g., Hill v. Curcione,

657 F.3d 116, 123 (2d Cir. 2011) (holding that prescribing Motrin rather than stronger pain

medication to treat broken wrist, with no concomitant allegation of “a culpable state of mind,”

falls short of claim for deliberate indifference); Reyes v. Gardener, 93 F. App’x 283, 284 (2d Cir.

2004) (holding that alternative medical plan incorporating weaker pain medication to treat

inmate was “mere disagreement over the proper treatment”) (internal quotation marks omitted);

Rush v. Fischer, No. 09-CV-9918, 2011 WL 6747392, at *3 (S.D.N.Y. Dec. 23, 2011) (“The

decision to prescribe one form of pain medication in place of another does not constitute

deliberate indifference to a prisoner’s serious medical needs.”).

        Here, Plaintiff fails to allege facts sufficient to suggest that prison officials were

deliberately indifferent to his medical needs. Plaintiff does not plead any facts showing that any

individual in OBCC or GRVC knew or should have known that he had a serious medical need

and was deliberately indifferent to that need. Plaintiff thus fails to state a claim for deliberate

indifference to a serious medical need.

 D.         False Disciplinary Charges

        Plaintiff alleges that he was subjected to the disciplinary process as punishment for

making valid medical requests. (ECF No. 2 at 15.) 3 “[A] prison inmate has no general

constitutional right to be free from being falsely accused in a misbehavior report.” Boddie v.

Schnieder, 105 F.3d 857, 862 (2d Cir. 1997); Willey v. Kirkpatrick, 801 F.3d 51, 63 (2d Cir. 2015)


        3
            Page numbers refer to those generated by the Court’s electronic case filing system.


                                                   7
(“[A] prison inmate [generally] has no constitutionally guaranteed immunity from being falsely

or wrongly accused of conduct which may result in the deprivation of a protected liberty

interest.”). Exceptions apply “when an inmate is able to show either (1) that he was disciplined

without adequate due process as a result of the report; or (2) that the report was issued in

retaliation for exercising a constitutionally protected right.” Riddick v. Semple, 731 F. App’x 11,

14 (2d Cir. 2018).

       To prevail on a First Amendment retaliation claim, an inmate must establish “(1) that the

speech or conduct at issue was protected, (2) that the defendant took adverse action against the

plaintiff, and (3) that there was a causal connection between the protected [conduct] and the

adverse action.” Espinal v. Goord, 558 F.3d 119, 128 (2d Cir. 2009) (internal quotation marks

omitted). An inmate bears the burden of showing that “the protected conduct was a substantial or

motivating factor” in the prison officials’ disciplinary decision. Holland v. Goord, 758 F.3d 215,

225-26 (2d Cir. 2014); Graham v. Henderson, 89 F.3d 75, 79 (2d Cir. 1996) (“A complaint of

retaliation that is wholly conclusory can be dismissed on the pleadings alone.”). 4

       To state a claim based on allegations of a false or retaliatory disciplinary report, Plaintiff

must name as Defendants in the caption of his amended complaint those individuals who were

responsible for violating his rights and plead facts that in accordance with these standards.

E.         Property

       Plaintiff alleges that Defendant Jeffries confiscated his property on March 26, 2019, to

punish and harm him. The state’s unauthorized destruction or damage to property does not



       4
          The defendant official then bears the burden of establishing that the disciplinary action
would have occurred “even absent the retaliatory motivation,” which he may satisfy by showing
that the inmate “committed the ... prohibited conduct charged in the misbehavior report.” Gayle
v. Gonyea, 313 F.3d 677, 682 (2d Cir. 2002) (internal quotation marks omitted).


                                                  8
violate a prisoner’s due process rights if “the state makes available a meaningful postdeprivation

remedy.” Riddick, 731 Fed. App’x at 13 (quoting Hudson v. Palmer, 468 U.S. 517, 531 (1984)).

“[T]he availability of an action in the Court of Claims provides [an] adequate post-deprivation

remedy for prisoners who claim deprivation of personal property by prison officials.” Jones v.

Harris, 665 F. Supp. 2d 384, 401 (S.D.N.Y. 2009) (describing procedure available to state

prisoners). Thus, “even the intentional destruction of an inmate’s property by a prison officer

does not violate the Due Process Clause if the state provides that inmate with an adequate post-

deprivation remedy.” Little v. Mun. Corp., 51 F. Supp. 3d 473, 499 (S.D.N.Y. 2014) (New York

state law provides pretrial detainees with an adequate post-deprivation remedy, that is, § 9 of the

Court of Claims Act).

       Plaintiff allegations do not state a claim for the denial of the right to procedural due

process because the state provides a procedure for recovery, and Plaintiff makes no allegation

that the procedure is inadequate.

F.      Excessive Force

       Plaintiff alleges that Captain Rowe and Correction Officers Smith-Wesson, DiCostanzo,

and Pumarejo “forcibly denied Plaintiff the opportunity to exercise a second opinion treatment

option.” (ECF No. 2 at 11.) For those plaintiffs who are not convicted prisoners, the right to be

free from excessive force arises under the Fourteenth Amendment. See Edrei v. Maguire,892 F.3d

525, 533 (2d Cir. 2018). To state such a claim, a plaintiff must allege facts showing that

defendants engaged in an “exercise of power without any reasonable justification in the service

of a legitimate government objective.” Id. (citation omitted); see also Kingsley v. Hendrickson,

135 S. Ct. 2466, 2473 (2015) (a pretrial detainee can prevail on an excessive-force claim by

showing “that the force purposely or knowingly used against him was objectively

unreasonable.”).


                                                 9
       Plaintiff’s allegations appear to suggest that he seeks to assert a claim that correction

officers used excessive force against him that was objectively unreasonable. But Plaintiff does

not explain what happened and he fails to explain how each officer was involved in the alleged

deprivation of his rights. If Plaintiff amends his complaint, he must name as Defendants the

individuals responsible, explain what happened, and describe the extent of his injuries.

G.         Personal Involvement

       To state a claim under 42 U.S.C. § 1983, a plaintiff must allege facts showing the

defendants’ direct and personal involvement in the alleged constitutional deprivation. See

Spavone v. N.Y. State Dep’t of Corr. Serv., 719 F.3d 127, 135 (2d Cir. 2013) (citing Colon v.

Coughlin, 58 F.3d 865, 873 (2d Cir. 1995)). A defendant may not be held liable under § 1983

solely because that defendant employs or supervises a person who violated the plaintiff’s rights.

See Ashcroft v. Iqbal, 556 U.S. 662, 676 (2009) (“Government officials may not be held liable for

the unconstitutional conduct of their subordinates under a theory of respondeat superior.”). An

individual defendant can be personally involved in a § 1983 violation if:

       (1) the defendant participated directly in the alleged constitutional violation,
       (2) the defendant, after being informed of the violation through a report or appeal,
       failed to remedy the wrong, (3) the defendant created a policy or custom under
       which unconstitutional practices occurred, or allowed the continuance of such a
       policy or custom, (4) the defendant was grossly negligent in supervising
       subordinates who committed the wrongful acts, or (5) the defendant exhibited
       deliberate indifference to the rights of [the plaintiff] by failing to act on
       information indicating that unconstitutional acts were occurring.

Colon, 58 F.3d at 873. 5




       5
          “Although the Supreme Court’s decision in [Ashcroft v. Iqbal, 556 U.S. 662 (2009)] may
have heightened the requirements for showing a supervisor’s personal involvement with respect
to certain constitutional violations,” the Second Circuit has not yet examined that issue. Grullon
v. City of New Haven, 720 F.3d 133, 139 (2d Cir. 2013).


                                                 10
        Plaintiff does not allege any facts showing how Defendants were personally involved in

the events underlying his claims. Should Plaintiff choose to amend his complaint, he must name

the individuals involved in the alleged deprivation of his rights and allege facts showing how

each Defendant was personally involved.

                                        LEAVE TO AMEND

        Plaintiff is granted leave to amend his complaint to detail his claims. First, Plaintiff must

name as the defendant(s) in the caption 6 and in the statement of claim those individuals who

were allegedly involved in the deprivation of his federal rights. If Plaintiff does not know the

name of a defendant, he may refer to that individual as “John Doe” or “Jane Doe” in both the

caption and the body of the amended complaint. 7 The naming of John Doe defendants, however,

does not toll the three-year statute of limitations period governing this action and Plaintiff shall

be responsible for ascertaining the true identity of any “John Doe” defendants and amending his

complaint to include the identity of any “John Doe” defendants before the statute of limitations

period expires. Should Plaintiff seek to add a new claim or party after the statute of limitations

period has expired, he must meet the requirements of Rule 15(c) of the Federal Rules of Civil

Procedure.

        In the statement of claim, Plaintiff must provide a short and plain statement of the

relevant facts supporting each claim against each defendant named in the amended complaint.




        6
           The caption is located on the front page of the complaint. Each individual defendant
must be named in the caption. Plaintiff may attach additional pages if there is not enough space
to list all of the defendants in the caption. If Plaintiff needs to attach an additional page to list all
defendants, he should write “see attached list” on the first page of the Amended Complaint. Any
defendants named in the caption must also be discussed in Plaintiff’s statement of claim.
        7
        For example, a defendant may be identified as: “Correction Officer John Doe #1 on
duty August 31, 2010, at Sullivan Correctional Facility, during the 7-3 p.m. shift.”


                                                   11
Plaintiff is also directed to provide the addresses for any named defendants. To the greatest

extent possible, Plaintiff’s amended complaint must:

       a) give the names and titles of all relevant persons;

       b) describe all relevant events, stating the facts that support Plaintiff’s case including
          what each defendant did or failed to do;

       c) give the dates and times of each relevant event or, if not known, the approximate date
          and time of each relevant event;

       d) give the location where each relevant event occurred;

       e) describe how each defendant’s acts or omissions violated Plaintiff’s rights and
          describe the injuries Plaintiff suffered; and

       f) state what relief Plaintiff seeks from the Court, such as money damages, injunctive
          relief, or declaratory relief.

       Essentially, the body of Plaintiff’s amended complaint must tell the Court: who violated

his federally protected rights; what facts show that his federally protected rights were violated;

when such violation occurred; where such violation occurred; and why Plaintiff is entitled to

relief. Because Plaintiff’s amended complaint will completely replace, not supplement, the

original complaint, any facts or claims that Plaintiff wishes to maintain must be included in the

amended complaint.

                                         CONCLUSION

       The Clerk of Court is directed to assign this matter to my docket, mail a copy of this

order to Plaintiff, and note service on the docket. Plaintiff is granted leave to file an amended

complaint that complies with the standards set forth above. Plaintiff must submit the amended

complaint to this Court’s Pro Se Intake Unit within sixty days of the date of this order, caption

the document as an “Amended Complaint,” and label the document with docket number 19-CV-

4067 (CM). An Amended Civil Rights Complaint form is attached to this order. No summons

will issue at this time. If Plaintiff fails to comply within the time allowed, and he cannot show



                                                 12
good cause to excuse such failure, the complaint will be dismissed for failure to state a claim

upon which relief may be granted.

         The Clerk of Court is directed to docket this as a “written opinion” within the meaning of

Section 205(a)(5) of the E-Government Act of 2002.

         The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore IFP status is denied for the purpose of an appeal. Cf.

Coppedge v. United States, 369 U.S. 438, 444-45 (1962) (holding that an appellant demonstrates

good faith when he seeks review of a nonfrivolous issue).

SO ORDERED.

Dated:     September 24, 2019
           New York, New York

                                                           COLLEEN McMAHON
                                                       Chief United States District Judge




                                                 13
                            U NITED S TATES D ISTRICT C OURT
                          S OUTHERN D ISTRICT OF N EW Y ORK



                                                                      _____CV_______________
Write the full name of each plaintiff.                               (Include case number if one has been
                                                                     assigned)

                                                                           AMENDED
                           -against-                                       COMPLAINT
                                                                                (Prisoner)

                                                                         Do you want a jury trial?
                                                                             ☐ Yes    ☐ No




Write the full name of each defendant. If you cannot fit the
names of all of the defendants in the space provided, please
write “see attached” in the space above and attach an
additional sheet of paper with the full list of names. The
names listed above must be identical to those contained in
Section IV.




                                               NOTICE
   The public can access electronic court files. For privacy and security reasons, papers filed
   with the court should therefore not contain: an individual’s full social security number or full
   birth date; the full name of a person known to be a minor; or a complete financial account
   number. A filing may include only: the last four digits of a social security number; the year of
   an individual’s birth; a minor’s initials; and the last four digits of a financial account number.
   See Federal Rule of Civil Procedure 5.2.




Rev. 5/20/16
I.        LEGAL BASIS FOR CLAIM
State below the federal legal basis for your claim, if known. This form is designed primarily for
prisoners challenging the constitutionality of their conditions of confinement; those claims are
often brought under 42 U.S.C. § 1983 (against state, county, or municipal defendants) or in a
“Bivens” action (against federal defendants).
☐ Violation of my federal constitutional rights

☐ Other:
II.       PLAINTIFF INFORMATION
Each plaintiff must provide the following information. Attach additional pages if necessary.



First Name                 Middle Initial               Last Name


State any other names (or different forms of your name) you have ever used, including any name
you have used in previously filing a lawsuit.


Prisoner ID # (if you have previously been in another agency’s custody, please specify each agency
and the ID number (such as your DIN or NYSID) under which you were held)


Current Place of Detention


Institutional Address


County, City                                    State                        Zip Code
III.      PRISONER STATUS
Indicate below whether you are a prisoner or other confined person:
☐      Pretrial detainee
☐      Civilly committed detainee
☐      Immigration detainee
☐      Convicted and sentenced prisoner
☐      Other:




                                                                                               Page 2
IV.    DEFENDANT INFORMATION
To the best of your ability, provide the following information for each defendant. If the correct
information is not provided, it could delay or prevent service of the complaint on the defendant.
Make sure that the defendants listed below are identical to those listed in the caption. Attach
additional pages as necessary.

Defendant 1:
                   First Name                 Last Name                     Shield #

                   Current Job Title (or other identifying information)

                   Current Work Address

                   County, City                           State                 Zip Code
Defendant 2:
                   First Name                 Last Name                     Shield #


                   Current Job Title (or other identifying information)

                   Current Work Address

                   County, City                           State                 Zip Code
Defendant 3:
                   First Name                 Last Name                     Shield #


                   Current Job Title (or other identifying information)


                   Current Work Address


                   County, City                           State                 Zip Code
Defendant 4:
                   First Name                 Last Name                     Shield #


                   Current Job Title (or other identifying information)


                   Current Work Address


                   County, City                           State                 Zip Code


                                                                                              Page 3
V.     STATEMENT OF CLAIM

Place(s) of occurrence:


Date(s) of occurrence:

FACTS:

State here briefly the FACTS that support your case. Describe what happened, how you were
harmed, and how each defendant was personally involved in the alleged wrongful actions. Attach
additional pages as necessary.




                                                                                          Page 4
INJURIES:
If you were injured as a result of these actions, describe your injuries and what medical treatment,
if any, you required and received.




VI.    RELIEF

State briefly what money damages or other relief you want the court to order.




                                                                                              Page 5
VII.    PLAINTIFF’S CERTIFICATION AND WARNINGS

By signing below, I certify to the best of my knowledge, information, and belief that: (1) the
complaint is not being presented for an improper purpose (such as to harass, cause unnecessary
delay, or needlessly increase the cost of litigation); (2) the claims are supported by existing law
or by a nonfrivolous argument to change existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a
reasonable opportunity for further investigation or discovery; and (4) the complaint otherwise
complies with the requirements of Federal Rule of Civil Procedure 11.

I understand that if I file three or more cases while I am a prisoner that are dismissed as
frivolous, malicious, or for failure to state a claim, I may be denied in forma pauperis status in
future cases.

I also understand that prisoners must exhaust administrative procedures before filing an action
in federal court about prison conditions, 42 U.S.C. § 1997e(a), and that my case may be
dismissed if I have not exhausted administrative remedies as required.

I agree to provide the Clerk's Office with any changes to my address. I understand that my
failure to keep a current address on file with the Clerk's Office may result in the dismissal of my
case.


Each Plaintiff must sign and date the complaint. Attach additional pages if necessary. If seeking to
proceed without prepayment of fees, each plaintiff must also submit an IFP application.



Dated                                                   Plaintiff’s Signature


First Name                     Middle Initial           Last Name

Prison Address


County, City                                    State                           Zip Code



Date on which I am delivering this complaint to prison authorities for mailing:




                                                                                               Page 6
